y

 

 

\¥ REQUEST TC NTER PLEA OF NOLO CON” *NDERE OR GUILTY
SUPERIOR COURT
1. STATE OF RHODE ISLAND 2. CASE NO.
VS.
Richard VhiJ,or@ wah < 115A
3. CHARGES CG. 4. PENALTY
cone SNeyy bay teense SP | to yes tee
re fl Come o whee ome ea GeO od > Yes
THC HEY Neceeee enw 7-24

 

 

 

 

I, the above named defendant, do hereby request Court permission to withdraw my present plea of Not Guilty and to enter a plea
of Nolo Contendere or Guilty. I understand the plea of Nolo Contendere is for all purposes the same as a plea of Guilty and
that I will be admitting sufficient facts to substantiate the charge(s) which has (have) been brought against me in the case to which

is plea relates. I understand by changing my plea I will be giving up and waiving each and all of my rights as follows:
~ 1. My right to a trial by jury or by a Judge, sitting without a jury, and my right to appeal to the Supreme Court from any
verdict or finding of guilt.
p (2 2. My right to have the State prove each and every element of the charge(s) against me by evidence and proof beyond a
reasonable doubt.

3. My right to the presumption of innocence.

4. My privilege against sltineiminatin fe

5, My right to confront and cross-examine the State’s witnesses agaist me.

6. My right to present evidence and witnesses on my own behalf and to testify in my own defense ifI choose to do so.

7. My right to appeal to the Rhode Island Supreme Court from the sentence imposed by the Court after the entry of my
plea of Nolo Contendere or Guilty.

. /é 8. My right to have the Court obtain and consider a pre-sentence report before the imposition of sentence by the Court.

No promises have been made to me by my Attorney, the State’s Attorney, or the Court, other than the fact the Court has agreed to

impose the following sentence in addition to whatever money costs are imposed bylaw, og

 

-re . hI
5. SENTENCE Nolo  CGep plee tol gyr Ax pyr roe CM

2g gn semlene MAUS bg SMR - Cn
— - . iS mre fed EEN

xT te a a — . ’
Cece eS A costa oN Km OE - La Other
< ohare. \e ‘
rad orale * Baprohat— Sa eneteh tet er
he re Ene tote Us ne

| understand if the Court imposes the sentence referred to above, I will not be permitted to withdraw my plea of Nelo Contendere

or Guilty except by permission of the Court.

I UNDERSTAND THAT IF I AM A RESIDENT ALIEN, A SENTENCE IMPOSED AS A RESULT OF MY PLEA MAY

RESULT IN DEPORTATION, EXCLUSION OF ADMISSION TO THE UNITED STATES, AND/OR DENIAL OF

NATURALIZATION PURSUANT TO THE LAWS OF THE UNITED STATES, AND THAT THIS COURT WILL HAVE NO

CONTROL OVER THOSE PROCEEDINGS.

I have discussed the entire contents of this form with my Attorney, who has explained it to me. I have no questions as to what it

states or what it means, and I understand it completely. I swear to the truth of the above.

 
 

 

 

 

 

8. DATE/TIME STAMP
Date 3-19-°

     

Registration No. 1774 5 STAT AF a
- =f v Pp - E 0 :
Date Sis -OT JUDICIAL RECORDS CENTER

7. DEFEND. t !
o fs ; thereby certify that this document
Signature / Sh, / ( fh ¢ a ZpAac isan exact photographic repre duction
x 4 le

   
 
 

of riginal document ¢
ee Aww Pa u ome Court Rece

Print Name

 

 

J-1 (REV. 01/04) (CERTIFICATE OF JUDGE ON REVERSE SIDE) Sit
STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS
SUPERIOR COURT

CERTIFICATE OF JUDGE

 

 

1. STATE OF RHODE ISLAND 2. CASE NO.

VS.
wals }4sA
ARiunwdk Wh « AR 13e Fe

 

 

This certifies that the defendant has come before me, in the presence of counsel, and presented
the attached request, affidavit and attomey’s certification. Thereupon, I addressed the defendant
personally in open court, and established by responses to my questions that the defendant has been fully
informed of the contents of the affidavit, all of the rights enumerated therein, and the nature and
consequences of this plea as set forth therein. The defendant has also been made aware of the range of
punishment which might be imposed, as well as any assurances made to the defendant by counsel, the
prosecuting attorney or the court regarding a sentence. The Court finds the defendant has the capacity to

understand all of the above.

I have also been satisfied by the prosecutor’s statement of the facts, the defendant’s answers, and
the content of the affidavit that there isa factual basis for the plea. I find this plea is made voluntarily,
intelligently, and with knowledge and understanding of all matters set forth in the attached request and

affidavit.

 

 

3. JUSTICE

  

Signature Date g-(5-e84

c )

 

 

J-1(REV. 01/04) QUEST TO ENTER PLEA OF NOLO CONTENDER OR GUILTY ON REVERSE SIDE)

 

 
